UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6905


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BOBBY JAMES BROWN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:00-
cr-00100-AMD-1)


Submitted:   June 16, 2010                 Decided:   June 25, 2010


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby James Brown, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby James Brown appeals the district court’s orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence     and    his   motion   for    reconsideration.         We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                      United

States    v.    Brown,   No.   1:00-cr-00100-AMD-1        (D.   Md.   April    22,

2009).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the    materials

before   the     court   and   argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2